UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03758 MATRIX ADVISORS VALUE FUND, INC. (Exact name of registrant as specified in charter) 747 Third Avenue, 31st Floor, New York, NY10017 (Address of principal executive offices) (Zip code) David A. Katz 747 Third Avenue, 31st Floor New York, NY10017 (Name and address of agent for service) 1(800) 366-6223 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Vote Summary Report Jul 01, 2006 - Jun 30, 2007 MATRIX/LMH VALUE FUND - matrix Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 07/20/06 - A Tidewater Inc. *TDW* 886423102 05/24/06 97,800 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Declassify the Board of Directors For For Mgmt 4 Approve Omnibus Stock Plan For For Mgmt 09/08/06 - A Freddie Mac *FRE* 313400301 06/30/06 14,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Report on Charitable Contributions Against Against ShrHoldr 11/14/06 - A Microsoft Corp. *MSFT* 594918104 09/08/06 231,000 1 Elect Director William H. Gates, III For For Mgmt 2 Elect Director Steven A. Ballmer For For Mgmt 3 Elect Director James I. Cash, Jr., Ph.D. For For Mgmt 4 Elect Director Dina Dublon For For Mgmt 5 Elect Director Raymond V. Gilmartin For For Mgmt 6 Elect Director David F. Marquardt For For Mgmt 7 Elect Director Charles H. Noski For For Mgmt 8 Elect Director Helmut Panke For For Mgmt 9 Elect Director Jon A. Shirley For For Mgmt 10 Ratify Auditors For For Mgmt 11 Cease Product Sales that Can Be Used to Violate Human Rights Against Against ShrHoldr 12 Amend EEO Statement to Not Reference Sexual Orientation Against Against ShrHoldr 13 Establish Shareholder Advisory Committee Against Against ShrHoldr 11/15/06 - A Cisco Systems, Inc. *CSCO* 17275R102 09/18/06 170,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Performance-Based and/or Time-Based Equity Awards Against For ShrHoldr 4 Report on Pay Disparity Against Against ShrHoldr 5 Report on Internet Fragmentation Against For ShrHoldr 01/09/07 - S Symbol Technologies, Inc. 871508107 12/05/06 500,000 1 Approve Merger Agreement For For Mgmt 01/16/07 - S American Power Conversion Corp. 029066107 12/06/06 123,400 1 Approve Merger Agreement For For Mgmt 2 Adjourn Meeting For For Mgmt 03/08/07 - A Tyco International Ltd. *TYC* 902124106 01/12/07 196,000 Meeting for ADR Holders 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 03/08/07 - S Tyco International Ltd. *TYC* 902124106 01/12/07 196,000 Meeting for ADR Holders 1 APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANYS COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4 For For Mgmt 2 APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY S AMENDED AND RESTATED BYE-LAWS. For For Mgmt 03/13/07 - A Analog Devices, Inc. *ADI* 032654105 01/12/07 60,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Performance-Based Equity Awards Against For ShrHoldr 4 Require a Majority Vote for the Election of Directors Against For ShrHoldr 04/10/07 - A Morgan Stanley 617446448 02/09/07 77,000 1 Elect Director Roy J. Bostock For For Mgmt 2 Elect Director Erskine B. Bowles For For Mgmt 3 Elect Director Howard J. Davies For For Mgmt 4 Elect Director C. Robert Kidder For For Mgmt 5 Elect Director John J. Mack For For Mgmt 6 Elect Director Donald T. Nicolaisen For For Mgmt 7 Elect Director Charles H. Noski For For Mgmt 8 Elect Director Hutham S. Olayan For For Mgmt 9 Elect Director Charles E. Phillips, Jr. For For Mgmt 10 Elect Director Griffith Sexton For For Mgmt 11 Elect Director Laura D. Tyson For For Mgmt 12 Elect Director Klaus Zumwinkel For Against Mgmt 13 Ratify Auditors For For Mgmt 14 Approve Omnibus Stock Plan For Against Mgmt 15 Amend Vote Requirements to Amend Articles/Bylaws/Charter Against For ShrHoldr 16 Approve Report of the Compensation Committee Against For ShrHoldr 04/10/07 - A The Bank Of New York Mellon Corp. *BK* 064057102 02/20/07 69,700 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Amend Vote Requirements to Amend Articles/Bylaws/Charter Against For ShrHoldr 4 Restore or Provide for Cumulative Voting Against For ShrHoldr 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 04/17/07 - A Citigroup Inc. *C* 172967101 02/21/07 128,000 1 Elect Director C. Michael Armstrong For For Mgmt 2 Elect Director Alain J.P. Belda For For Mgmt 3 Elect Director George David For For Mgmt 4 Elect Director Kenneth T. Derr For For Mgmt 5 Elect Director John M. Deutch For For Mgmt 6 Elect Director Roberto Hernandez Ramirez For For Mgmt 7 Elect Director Klaus Kleinfeld For For Mgmt 8 Elect Director Andrew N. Liveris For For Mgmt 9 Elect Director Anne Mulcahy For For Mgmt 10 Elect Director Richard D. Parsons For For Mgmt 11 Elect Director Charles Prince For For Mgmt 12 Elect Director Judith Rodin For For Mgmt 13 Elect Director Robert E. Rubin For For Mgmt 14 Elect Director Franklin A. Thomas For For Mgmt 15 Ratify Auditors For For Mgmt 16 Report on Government Service of Employees Against Against ShrHoldr 17 Report on Political Contributions Against For ShrHoldr 18 Report on Charitable Contributions Against Against ShrHoldr 19 Approve Report of the Compensation Committee Against For ShrHoldr 20 Report on Pay Disparity Against Against ShrHoldr 21 Separate Chairman and CEO Positions Against Against ShrHoldr 22 Stock Retention/Holding Period Against Against ShrHoldr 23 Restore or Provide for Cumulative Voting Against Against ShrHoldr 24 Amend Bylaws to Permit Shareholders to Call Special Meetings Against For ShrHoldr 04/25/07 - A Bank of America Corp. *BAC* 060505104 03/02/07 120,084 1 Elect Director William Barnet, III For For Mgmt 2 Elect Director Frank P. Bramble, Sr. For For Mgmt 3 Elect Director John T. Collins For For Mgmt 4 Elect Director Gary L. Countryman For For Mgmt 5 Elect Director Tommy R. Franks For For Mgmt 6 Elect Director Charles K. Gifford For For Mgmt 7 Elect Director W. Steven Jones For For Mgmt 8 Elect Director Kenneth D. Lewis For For Mgmt 9 Elect Director Monica C. Lozano For For Mgmt 10 Elect Director Walter E. Massey For For Mgmt 11 Elect Director Thomas J. May For For Mgmt 12 Elect Director Patricia E. Mitchell For For Mgmt 13 Elect Director Thomas M. Ryan For For Mgmt 14 Elect Director O. Temple Sloan, Jr. For For Mgmt 15 Elect Director Meredith R. Spangler For For Mgmt 16 Elect Director Robert L. Tillman For For Mgmt 17 Elect Director Jackie M. Ward For For Mgmt 18 Ratify Auditors For For Mgmt 19 Prohibit Executive Stock-Based Awards Against Against ShrHoldr 20 Change Size of Board of Directors Against Against ShrHoldr 21 Separate Chairman and CEO Positions Against Against ShrHoldr 04/25/07 - A Chevron Corporation *CVX* 166764100 03/12/07 90,000 1 Elect Director Samuel H. Armacost For For Mgmt 2 Elect Director Linnet F. Deily For For Mgmt 3 Elect Director Robert E. Denham For For Mgmt 4 Elect Director Robert J. Eaton For For Mgmt 5 Elect Director Sam Ginn For For Mgmt 6 Elect Director Franklyn G. Jenifer For For Mgmt 7 Elect Director Sam Nunn For For Mgmt 8 Elect Director David J. O'Reilly For For Mgmt 9 Elect Director Donald B. Rice For For Mgmt 10 Elect Director Peter J. Robertson For For Mgmt 11 Elect Director Kevin W. Sharer For For Mgmt 12 Elect Director Charles R. Shoemate For For Mgmt 13 Elect Director Ronald D. Sugar For For Mgmt 14 Elect Director Carl Ware For For Mgmt 15 Ratify Auditors For For Mgmt 16 Reduce Supermajority Vote Requirement For For Mgmt 17 Adopt Human Rights Policy Against For ShrHoldr 18 Adopt Greenhouse Gas Emission Reduction Goals Against Against ShrHoldr 19 Adopt Animal Welfare Policy Against Against ShrHoldr 20 Separate Chairman and CEO Positions Against For ShrHoldr 21 Approve/Amend Terms of Existing Poison Pill Against Against ShrHoldr 22 Report on Market Specific Environmental Laws Against Against ShrHoldr 04/25/07 - A General Electric Co. *GE* 369604103 02/26/07 187,000 1 Elect Directors For Split Mgmt 1.1 Elect Director James I. Cash, Jr. For 1.2 Elect Director William M. Castell For 1.3 Elect Director Ann M. Fudge For 1.4 Elect Director Claudio X. Gonzalez Withhold 1.5 Elect Director Susan Hockfield For 1.6 Elect Director Jerry R. Immelt For 1.7 Elect Director Andrea Jung For 1.8 Elect Director Alan G. Lafley For 1.9 Elect Director Robert W. Lane For 1.10 Elect Director Ralph S. Larsen For 1.11 Elect Director Rochelle B. Lazarus For 1.12 Elect Director Sam Nunn For 1.13 Elect Director Roger S. Penske For 1.14 Elect Director Robert J. Swieringa For 1.15 Elect Director Douglas A. Warner III For 1.16 Elect Director Robert C. Wright For 2 Ratify Auditors For For Mgmt 3 Adopt Majority Vote Standard in Director Elections For For Mgmt 4 Approve Omnibus Stock Plan For For Mgmt 5 Company-Specific-Approve Material Terms of Senior Officer Performance Goals For For Mgmt 6 Provide for Cumulative Voting Against For ShrHoldr 7 Company-Specific Adopt Policy on Overboarded Directors Against For ShrHoldr 8 Company-Specific One Director from the Ranks of Retirees Against Against ShrHoldr 9 Separate Chairman and CEO Positions Against For ShrHoldr 10 Limit Dividend and Dividend Equivalent Payments to Executives Against For ShrHoldr 11 Report on Charitable Contributions Against Against ShrHoldr 12 Report on Global Warming Against Against ShrHoldr 13 Adopt Ethical Criteria for Military Contracts Against Against ShrHoldr 14 Report on Pay Disparity Against Against ShrHoldr 04/26/07 - A Johnson & Johnson *JNJ* 478160104 02/27/07 55,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Require a Majority Vote for the Election of Directors Against For ShrHoldr 4 Submit Supplemental Executive Retirement Plans to Shareholder vote Against For ShrHoldr 04/26/07 - A Pfizer Inc. *PFE* 717081103 03/01/07 227,396 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Restore or Provide for Cumulative Voting Against For ShrHoldr 4 Report on Animal Testing Policies Against Against ShrHoldr 5 Amend Animal Welfare Policy Against Against ShrHoldr 6 Require Director Nominee Qualifications Against Against ShrHoldr 04/26/07 - A Wyeth *WYE* 983024100 03/02/07 130,000 1 Elect Director Robert Essner For For Mgmt 2 Elect Director John D. Feerick For For Mgmt 3 Elect Director Frances D. Fergusson For For Mgmt 4 Elect Director Victor F. Ganzi For For Mgmt 5 Elect Director Robert Langer For For Mgmt 6 Elect Director John P. Mascotte For For Mgmt 7 Elect Director Raymond J. McGuire For For Mgmt 8 Elect Director Mary Lake Polan For For Mgmt 9 Elect Director Bernard Poussot For For Mgmt 10 Elect Director Gary L. Rogers For For Mgmt 11 Elect Director Ivan G. Seidenberg For For Mgmt 12 Elect Director Walter V. Shipley For For Mgmt 13 Elect Director John R. Torell III For For Mgmt 14 Ratify Auditors For For Mgmt 15 Reduce Supermajority Vote Requirement For For Mgmt 16 Amend Omnibus Stock Plan For For Mgmt 17 Adopt Animal Welfare Policy Against Against ShrHoldr 18 Report on Policy to Limit Drug Supply to Canada Against For ShrHoldr 19 Report on Political Contributions Against For ShrHoldr 20 Claw-back of Payments under Restatements Against For ShrHoldr 21 Company-Specific - Interlocking Directorship Against Against ShrHoldr 22 Disclose Information-Proposal Withdrawn. No Vote Required Against Abstain ShrHoldr 23 Separate Chairman and CEO Positions Against For ShrHoldr 24 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 04/27/07 - A Merrill Lynch & Co., Inc. 590188108 02/28/07 32,100 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Restore or Provide for Cumulative Voting Against For ShrHoldr 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 5 Performance-Based and/or Time-Based Equity Awards Against For ShrHoldr 05/08/07 - A 3M CO *MMM* 88579Y101 03/09/07 81,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Reduce Supermajority Vote Requirement For For Mgmt 4 Rescind Fair Price Provision For For Mgmt 5 Approve Executive Incentive Bonus Plan For For Mgmt 6 Approve Executive Incentive Bonus Plan For For Mgmt 7 Pay For Superior Performance Against For ShrHoldr 05/08/07 - A Boston Scientific Corp. *BSX* 101137107 03/09/07 391,000 1 Elect Directors For For Mgmt 2 Declassify the Board of Directors For For Mgmt 3 Approve Increase in Size of Board For For Mgmt 4 Approve Repricing of Options For For Mgmt 5 Stock Retention/Holding Period Against For ShrHoldr 6 Ratify Auditors For For Mgmt 7 Other Business For Against Mgmt 05/09/07 - A ConocoPhillips *COP* 20825C104 03/12/07 92,000 1 Elect Director James E. Copeland, Jr. For For Mgmt 2 Elect Director Kenneth M. Duberstein For For Mgmt 3 Elect Director Ruth R. Harkin For For Mgmt 4 Elect Director William R. Rhodes For For Mgmt 5 Elect Director J. Stapleton Roy For For Mgmt 6 Elect Director William E. Wade, Jr. For For Mgmt 7 Ratify Auditors For For Mgmt 8 Report on Political Contributions Against Against ShrHoldr 9 Report on Renewable Energy Sources Against Against ShrHoldr 10 Require Director Nominee Qualifications Against Against ShrHoldr 11 Report on Environmental Damage from Drilling in the National Petroleum Reserve Against For ShrHoldr 12 Report on Indigenous Peoples Rights Policies Against Against ShrHoldr 13 Report on Community Impact of Operations Against Against ShrHoldr 05/10/07 - A Western Union Co *WU* 959802109 03/12/07 235,000 1 Elect Directors For For Mgmt 2 Approve Omnibus Stock Plan For For Mgmt 3 Approve Executive Incentive Bonus Plan For For Mgmt 4 Ratify Auditors For For Mgmt 05/11/07 - A Novellus Systems, Inc. *NVLS* 670008101 03/30/07 61,500 1 Elect Directors For For Mgmt 2 Amend Omnibus Stock Plan For For Mgmt 3 Amend Qualified Employee Stock Purchase Plan For For Mgmt 4 Ratify Auditors For For Mgmt 05/15/07 - A JPMorgan Chase & Co. *JPM* 46625H100 03/16/07 109,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Put Repricing of Stock Options to Shareholder Vote Against Against ShrHoldr 4 Performance-Based and/or Time-Based Equity Awards Against For ShrHoldr 5 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 6 Separate Chairman and CEO Positions Against Against ShrHoldr 7 Provide for Cumulative Voting Against For ShrHoldr 8 Require a Majority Vote for the Election of Directors Against For ShrHoldr 9 Report on Political Contributions Against Against ShrHoldr 10 Report on Management Initiatives to Address Links to Slavery and Human Rights Abuse Against Against ShrHoldr 05/16/07 - A American International Group, Inc. *AIG* 026874107 03/23/07 102,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Approve Omnibus Stock Plan For For Mgmt 4 Performance-Based and/or Time-Based Equity Awards Against For ShrHoldr 05/16/07 - A Intel Corp. *INTC* 458140100 03/19/07 290,000 1 Elect Director Craig R. Barrett For For Mgmt 2 Elect Director Charlene Barshefsky For Against Mgmt 3 Elect Director Susan L. Decker For For Mgmt 4 Elect Director D. James Guzy For For Mgmt 5 Elect Director Reed E. Hundt For For Mgmt 6 Elect Director Paul S. Otellini For For Mgmt 7 Elect Director James D. Plummer For For Mgmt 8 Elect Director David S. Pottruck For For Mgmt 9 Elect Director Jane E. Shaw For For Mgmt 10 Elect Director John L. Thornton For For Mgmt 11 Elect Director David B. Yoffie For For Mgmt 12 Ratify Auditors For For Mgmt 13 Amend Omnibus Stock Plan For For Mgmt 14 Approve Executive Incentive Bonus Plan For For Mgmt 15 Limit Executive Compensation Against Against ShrHoldr 05/18/07 - A Time Warner Inc *TWX* 887317105 03/30/07 358,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Reduce Supermajority Vote Requirement For For Mgmt 4 Advisory Vote to Ratify Named Executive Officers'Compensation Against For ShrHoldr 5 Separate Chairman and CEO Positions Against Against ShrHoldr 6 Company Specific- Adopt Simple Majority Vote Against For ShrHoldr 7 Amend Articles/Bylaws/Charter Call Special Meetings Against For ShrHoldr 8 Company-Specific- Stockholder Ratification of Director Compensation, When a Stockholder Rights Plan Has Been Adopted Against Against ShrHoldr 05/22/07 - A Vishay Intertechnology, Inc. *VSH* 928298108 04/05/07 406,100 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Approve Stock Option Plan Grants For For Mgmt 4 Approve Stock Option Plan For For Mgmt 05/24/07 - S The Bank Of New York Mellon Corp. *BK* 064057102 04/12/07 41,000 1 Approve Merger Agreement For For Mgmt 2 Adopt Supermajority Vote Requirement for Mergers For For Mgmt 3 Increase Authorized Preferred and Common Stock For For Mgmt 4 Adjourn Meeting For For Mgmt 05/30/07 - A First Data Corp. *FDC* 319963104 04/02/07 294,000 1 Elect Director David A. Coulter For For Mgmt 2 Elect Director Henry C. Duques For For Mgmt 3 Elect Director Richard P. Kiphart For For Mgmt 4 Elect Director Joan E. Spero For For Mgmt 5 Amend Qualified Employee Stock Purchase Plan For For Mgmt 6 Approve Non-Employee Director Omnibus Stock Plan For For Mgmt 7 Amend Omnibus Stock Plan For For Mgmt 8 Ratify Auditors For For Mgmt 06/01/07 - A Wal-Mart Stores, Inc. *WMT* 931142103 04/05/07 150,000 1 Elect Director Aida M. Alvarez For For Mgmt 2 Elect Director James W. Breyer For For Mgmt 3 Elect Director M. Michele Burns For For Mgmt 4 Elect Director James I. Cash, Jr. For For Mgmt 5 Elect Director Roger C. Corbett For For Mgmt 6 Elect Director Douglas N. Daft For For Mgmt 7 Elect Director David D. Glass For For Mgmt 8 Elect Director Roland A. Hernandez For For Mgmt 9 Elect Director Allen I. Questrom For For Mgmt 10 Elect Director H. Lee Scott, Jr. For For Mgmt 11 Elect Director Jack C. Shewmaker For Against Mgmt 12 Elect Director Jim C. Walton For For Mgmt 13 Elect Director S. Robson Walton For For Mgmt 14 Elect Director Christopher J. Williams For For Mgmt 15 Elect Director Linda S. Wolf For For Mgmt 16 Ratify Auditors For For Mgmt 17 Report on Charitable Contributions Against Against ShrHoldr 18 Report on Healthcare Policies Against Against ShrHoldr 19 Pay For Superior Performance Against For ShrHoldr 20 Report on Equity Compensation by Race and Gender Against For ShrHoldr 21 Report on Pay Disparity Against Against ShrHoldr 22 Prepare Business Social Responsibility Report Against Against ShrHoldr 23 Advisory Vote to Ratify Named Executive Officers' Compensation Against For ShrHoldr 24 Report on Political Contributions Against For ShrHoldr 25 Report on Social and Reputation Impact of Failure to Comply with ILO Conventions Against Against ShrHoldr 26 Restore or Provide for Cumulative Voting Against For ShrHoldr 27 Require Director Nominee Qualifications Against Against ShrHoldr 06/05/07 - A The Gap, Inc. *GPS* 364760108 04/09/07 343,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 06/06/07 - A Devon Energy Corp. *DVN* 25179M103 04/09/07 28,000 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 06/21/07 - S Dollar General Corp. 256669102 05/18/07 315,700 1 Approve Merger Agreement For For Mgmt 2 Adjourn Meeting For For Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Matrix Advisors Value Fund, Inc. By (Signature and Title)* /s/ David A. Katz David A. Katz, Principal Executive Officer Date 8/15/07 * Print the name and title of each signing officer under his or her signature
